FILED
                           NOT FOR PUBLICATION
                                                                             JUN 15 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50192

              Plaintiff - Appellee,              D.C. No. 2:14-cr-00667-RGK-1

 v.
                                                 MEMORANDUM*
JOHN C. SEARS,

              Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                        Argued and Submitted May 2, 2016
                              Pasadena, California

Before: W. FLETCHER and GOULD, Circuit Judges and LEMELLE,** Senior
District Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Ivan L.R. Lemelle, Senior District Judge for the U.S.
District Court for the Eastern District of Louisiana, sitting by designation.
      Defendant-Appellant John Sears appeals the district court’s order affirming

the magistrate judge’s finding that Sears was guilty of violating two National Park

Service regulations. We affirm.

      1.     Sears’s actions were not excused by the defense of necessity. In order

to prevail on his necessity defense, Sears had to show (among other things) that he

broke the law in order to “prevent imminent harm.” United States v. Perdomo-

Espana, 522 F.3d 983, 987 (9th Cir. 2008). Although Sears contends that he

would have risked the “life and limb” of both himself and his mules if forced to

leave the area where he was sleeping, the evidence undermines Sears’s claim that

leaving would have been unduly dangerous. Although it was dark, Sears had a

flashlight. Furthermore, the path to the equestrian-based campsite was along the

administrative road, not some untamed part of the wilderness.

      Sears also failed to show that “there were no other legal alternatives to

violating the law.” Id. at 988. Sears had a clear legal alternative: he could have

asked the rangers for assistance. The rangers could have accompanied Sears to the

equestrian campsite, ensuring that he arrived unharmed. Depending on the

equipment they had available, the rangers may have been able to transport Sears

and his mules to the equestrian campsite or off national park property. We do




                                         -2-
know, based on what happened after Sears’s arrest, that the rangers had access to a

vehicle capable of transporting Sears’s mules.

      2.     Sears’s contention that the camping regulation contains a mens rea

element also fails. While this Court maintains a “predilection towards reading an

intent element into regulations,” this proclivity applies only “where the[]

[regulation’s] language remotely suggested it.” United States v. Bibbins, 637 F.3d
1087, 1092 (9th Cir. 2011) (quoting United States v. Kent, 945 F.2d 1441, 1446

(9th Cir. 1991)). The regulation at issue here — which prohibits “[c]amping

outside of designated sites or areas” — has no such language suggesting a required

mental state. The absence of language suggesting a mens rea therefore makes this

case more like Kent, 945 F.2d 1441, and United States v. Wilson, 438 F.2d 525 (9th

Cir. 1971) (construing National Forest Service regulations as having no mens rea)

than Bibbins, 637 F.3d 1087, United States v. Semenza, 835 F.2d 223 (9th Cir.

1987), and United States v. Launder, 743 F.2d 686 (9th Cir. 1984) (interpreting

National Forest Service regulations as containing a mental state requirement).

      3.     Sears contends that his conviction violates due process, essentially

because there are too many federal regulations for him to be expected to know that

his conduct was unlawful. It is a longstanding principle of criminal law “that




                                          -3-
ignorance of the law is no defense.” United States v. Int’l Minerals & Chem.

Corp., 402 U.S. 558, 563 (1971).

       4.     Even assuming there is a constitutional right to intrastate travel, the

camping regulation at issue here does not violate it. The purpose of the

constitutionally protected right to travel is to “protect[] . . . travelers against two

sets of burdens: ‘the erection of actual barriers to int[ra]state movement’ and

‘being treated differently’ from [other] travelers.” Bray v. Alexandria Women’s

Health Clinic, 506 U.S. 263, 277 (1993) (quoting Zobel v. Williams, 457 U.S. 55,

60 n.6 (1982)). The camping regulation does not implicate either of these

concerns. The regulation only prohibits camping outside of designated areas; it

does not prohibit traveling through national park areas. Furthermore, the

regulation does not discriminate among different types of people, as it applies

broadly to anyone who visits national park land.

       5.     Sears’s convictions do not violate the Sixth Amendment right to a jury

trial. Because the maximum sentence of imprisonment for Sears was six months,

his offenses were presumptively petty. United States v. Nachtigal, 507 U.S. 1, 3

(1993). Any argument that the additional penalties associated with his offenses are

so severe as to transform Sears’s convictions into “serious” ones is foreclosed by




                                            -4-
Nachitgal, which held that the jury trial right did not apply to an almost identical

punishment scheme. 507 U.S. 1.

      AFFIRMED.




                                          -5-